NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Relevant Prior Art
The following prior art has been identified as being the most relevant to Applicant’s claimed invention:
Dabiri (US 2012/0014416)
Dabiri teaches performing frequency analysis processing of the test signal received to detect a set of harmonic components of the test signal received having an amplitude exceeding a certain threshold [Dabiri ¶ 0063: harmonic analysis of fundamental frequency f1 and harmonic frequencies, e.g., f2, f3. to determine if the peak (i.e. amplitude) of the frequency exceeds a threshold (see also Fig. 3B, steps 362-364]

	

Oldenburg (US 2010/0148791)
Oldenburg teaches transmitting a test signal over the communication bus; and receiving, at the device, the test signal after propagation over the communication bus [Oldenburg ¶ 0016: fault location device 24 continuously injects a HF signal onto the input bus and monitors the reflected response]. 

Luong et al. (US 2014/0133321)
Luong teaches storing respective values of frequency of harmonic components in the set of harmonic components having an amplitude exceeding the certain threshold [Luong ¶¶ 0082-0083: Tester 210 may measure harmonic output power levels at the identified harmonic frequencies and t step 250, tester 210 may store the measured harmonic output power levels in storage circuitry].

Speidel et al. (US 2019/0066653)
Speidel teaches compensation signals being an anti-phase signal [Speidel ¶ 0017: An existing control signal may be manipulated in such a manner that the existing control signal is modulated by the compensation signal by virtue of superimposing said noises with an anti-phase signal of comparable amplitude].

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “generating and transmitting over the communication bus a set claim 1 is allowed.  Claims 16 and 20 recite similar limitations as those of claim 1, therefore, claims 16 and 20 are allowed for similar reasons as stated above.  Claims 2-15 and 17-19 depend from an allowable base claim, therefore, claims 2-15 and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474